DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 8/9/2022 have been entered.
2. Claims 65, 69, 70, 72, 74 and 89 have been amended.
3. Claim 90 is new.
4. Claims 66-68 and 71 have been cancelled. Accordingly, in view of Applicant’s amendments to the specification and the cancellation of said claims the 112b rejection regarding trademarks is moot.
5. The rejection of claim 71 under 103 is moot in view of Applicant cancelling said claim.
6. Claims 65, 69, 70, 72-74, 76-78 and 87-90 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 69, 70, 77, 78, 88 and 89 remain rejected (as amended) and new claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Rajab et al. (2013, J. Genet. Gene Ther., Vol. 4(9), pgs. 1-8) in view of McIvor RS. (2011, Molecular Therapy, Vol. 19(5), pgs. 822-823), Quabius et al. (2015, New Biotechnology, Vol. 32(1), pgs. 229-235), Holcik et al. (1997, PNAS, Vol. 94, pgs. 2410-2414), Kariko et al. (2011, Nucleic Acids Res., Vol. 39(21), pgs. 1-10) and Lilja et al. (US 2014/0271829 A1) for reasons of record in the Non-Final Office Action mailed on 4/8/2022 (and repeated as amended below).
Rajab et al. teach “A major limitation of conventional chemotherapies used in cancer treatments today are low therapeutic indices and side effects that result from drug effects on normal tissues (off target). One of the most innovative approaches to developing antineoplastic agents with increased tumor selectivity is the use of suicide gene therapy. Suicide gene therapy involves delivering a gene product in proximity to the targeted cancer tissue through various targeted delivery methods followed by tissue/tumor-specific expression of the gene product which then converts a systemically available pro-drug into an active drug within the tumor locale.” (Abstract lines 1-6).
Specifically and regarding claims 65 and 70, Rajab teaches that cells such as mesenchymal stem cells can be genetically modified (pg. 3 col. 2 bridge pg. 4 col. 1 and pg. 4 col. 2 parags. 3-5) which comprise a DNA vector which express a catalytic enzyme such as cytochrome P450 to convert a prodrug such as cyclophosphamide (pg. 3 Table 1).
Rajab teaches multiple catalytic enzymes and prodrugs for cancer treatment in Table 1:

    PNG
    media_image1.png
    251
    826
    media_image1.png
    Greyscale

Regarding claim 69, Rajab teaches that the suicide gene system can comprise cytosine deaminase to convert 5-FC into 5-FU (pg. 2, col. 2 parag. 1).
Regarding claim 77 and 88, Rajab teaches that the prodrug can be delivered systemically (see Abstract and pg. 6 col. 1 parag. 1).
Regarding claims 78, Rajab teaches that cancers such as prostate cancer and stomach cancer can be treated with suicide gene therapy (pg. 2, col. 1 parag. 1 and pg. 5 col. 2 parag. 5).
Regarding 5-FU as a treatment for cancer, Rajab teaches:
“The cytosine deaminase system was originally described as a negative selection system for experimental studies, and in treatments employing gene transfer techniques [15]. Cytosine deaminase is expressed by bacteria and yeast but is absent in mammalian cells. It normally catalyzes the deamination of cytosine to uracil and ammonia. However, this enzyme can also convert the prodrug 5-fluorocytosine (5-FC) to 5-Fluoro Uracil (5-FU), an important drug used in conventional chemotherapy of cancer. 5-FU enters the nucleotide salvage pathway and is processed to 5-Fluoro-2’-deoxyuridine-5’-Monophosphate (5-FdUMP), 5-Fluorouridine-Diphosphate (5-FUDP) and 5-Fluorouridine-Triphosphate (5-FUTP). 5-FdUMP is an irreversible
inhibitor of thymidylate synthase, resulting in thymidine starvation and inhibition of DNA synthesis. 5-FUDP is also further processed to 5-FdUTP, which can be incorporated into DNA and lead to DNA damage and apoptosis. 5-FUTP can also be incorporated into RNA, substituting for UTP and inhibiting RNA processing [6]. The suicide gene therapy achieved in this case minimizes the normal systemic side effects of 5-FU therapy, and maximizes the potential local anti-tumor effect. Success in preclinical animal models has led to expanded clinical trial applications in breast and prostate cancer [9-11].” (pg. 2 col. 2 parag. 1).
	Again, regarding 5-FU as a cancer treatment, Rajab concludes by teaching:
“Suicide gene therapy is a promising approach to achieving highly specific cancer therapies while minimizing toxic effects of chemotherapy drugs on non-targeted/non-cancerous tissues. A
number of suicide gene therapy systems have been developed including HSV-TK / GCV and CD/5-FU. Furthermore there are vectors that allow specific delivery of suicide genes to the cancer environment. These include mesenchymal stem cells, viral vectors and free DNA. On
this basis, a large body of evidence supports this strategy in pre-clinical models. (pg. 6 col. 2 parag. 3 lines 1-9).

Rajab does not teach:
(i) using a synthetic RNA, and
(ii) using the nucleoside 5-methoxyuridine.

	(i) Regarding the advantages of using RNA, McIvor RS teaches that “messenger RNA (mRNA) has several advantages over DNA for gene transfer and expression, including the lack of any requirement for nuclear localization or transcription and the nearly negligible possibility of genomic integration of the delivered sequence.” (pg. 822 col. 2 parag. 1 lines 1-7).
	McIvor continues to teach that transfected RNA has “increased stability
in vitro and in vivo, such that intramuscular injection of message encoding murine erythropoietin (Epo) raised hormone levels sufficiently to elevate the hematocrit at 2 and 4 weeks after infusion. Similarly, the authors report substantially increased levels of luciferase reporter activity in the lungs of mice after high-pressure intratracheal spraying of the cognate mRNA.” (pg. 833 col. 3 parag. 2 lines 1-10).
	McIvor concludes by teaching “At present, applications of this technology will include those in which a short or intermittent burst of gene product is anticipated to have a beneficial effect. This extends beyond protein replacement—for example, in the use of modified mRNA for
reprogramming in stem cell generation and differentiation.14 Modified mRNA may also be used to express a recombinase that mediates genome modification15,16 or nucleases for site-specific chromosomal modification,17 because a short duration of expression may be sufficient while avoiding unwanted gene integration and long-term expression” (pg. 823 col. 2 parag. 1).

	Regarding the advantages of synthetic RNA, Quabius et al. teach “Conventional approaches for engineered changes in cellular expression profiles employ mostly DNA or RNA based viral and non-viral vectors. But these methods carry high risks, due to genomic integration with permanent genetic alteration of cells, and safety and ethical concerns have been raised against the use of DNA-based vectors in human clinical therapy. Employment of in vitro synthesized mRNAs is an advantage if these crucial permanent changes are not needed and the associated problems can be avoided in applications if transient gene expression changes are sufficient or even an advantage. Contrarily, concerns about RNA degradation problems have halted widespread use. Recent advances in the availability of synthetic mRNAs (syn-mRNAs) have increased confidence in working with syn-mRNAs and this over-view presents important features of these molecules and their potential in multiple application fields.” (pg. 229 col. 1 parag. 1).
	Quabius continues to teach the advantages of synthetic mRNAs which includes the transformation of stem cells and their subsequent differentiation (pg. 229 col. 2 bridge pg. 230 col. 1 and Fig. 1 reproduced below).

    PNG
    media_image2.png
    331
    918
    media_image2.png
    Greyscale

	Quabius continues to teach that “In essence: activity and clearance of syn-mRNAs provide all advantages of conventional pharmaceutical drugs, but avoid bio-degradation and other environmental problems of synthetic chemical drugs because syn-mRNAs do not contain non-biological structures.” (pg. 230 col. 1 parag. 2).

	Regarding new claim 90 and the advantages of a UTR comprising one more of an alpha-globin 3’UTR, Holcik et al. teach “Assembly of a sequence-specific RNA–protein complex on the 3’ untranslated region (3’UTR) of human a-globin mRNA (α-complex) correlates with mRNA
stabilization.” (Abstract lines 1-4).
	Specifically, Holcik teaches that “mRNA stability plays an important role in the regulation of eukaryotic gene expression (1). Stabilities of specific eukaryotic mRNAs can vary markedly (2). Short-lived mRNAs, including those encoding cell cycle control factors and proto-oncogenes (1), have half-lives measured in minutes. Several of these mRNAs carry multiple iterations of AU-rich elements in their 39 untranslated regions (39UTR) that appear to contribute to rapid mRNA turnover (3). At the opposite end of the spectrum are very stable mRNAs. These mRNAs tend to encode proteins that accumulate in high levels in terminally differentiated cells. The existence of shared stability determinants for these stable mRNAs has not been explored. Globin mRNAs provide a model system in which to study the determinants of mRNA stabilization.” (pg. 2410 col. 1 parag. 1 bridge parag. 2 lines 1-2).

(ii) Regarding using a nucleoside to reduce cellular toxicity, Kariko et al. teach using a ribonucleic acid comprising a modified nucleoside and that modifying a nucleoside in an RNA reduces immunogenicity (see Abstract). 
Specifically, Kariko teaches (emphasis added):
"In vitro-transcribed mRNA has great therapeutic potential to transiently express the encoded protein without the adverse effects of viral and DNA-based constructs. Mammalian cells, however, contain RNA sensors of the innate immune system that must be considered in the generation of therapeutic RNA. Incorporation of modified nucleosides both reduces innate immune activation and increases translation of mRNA, but residual induction of type I interferons (IFNs) and proinflammatory cytokines remains.” (Abstract lines 1-12).
Kariko concludes by teach that “We previously reported that modified nucleoside-containing mRNA was efficiently delivered to primary dividing and non-dividing cells and produced high levels of encoded protein in an easily controlled manner (5). In addition, the RNA had reduced innate immune sensor activation.” (pg. 5 col. 2 last 8 lines).
Importantly, Kariko teaches that nucleoside modification resulted in substantially reduced cellular toxicity (pg. 5 col. 1 parag. 2 bridge col. 2 parag. 1).

Regarding 5-methoxyuridine and claim 89, Lilja et al. teach the nucleoside 5-methoxyuridine can be incorporated into RNA and that this incorporation can be less than 100% (thus encompassing about 20% to about 99% of uridine residues) of modified nucleotides in an RNA molecule (parags. 0064-0072).

	Thus at the time of filing it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Rajab regarding a method of suicide gene therapy using a cell expressing a DNA encoding a catalytic enzyme such as cytosine deaminase to catalyze 5-FC into 5-FU to treat cancer with the teachings of McIvor regarding the advantages of RNA with the teachings of Quabius regarding the advantages of synthetic RNA, with the teachings of Holcik regarding the advantages of an alpha-globin 3’UTR, with the teachings of Kariko regarding the advantages of using a nucleoside in an RNA to reduce cellular toxicity and with the teachings of Lilja regarding the nucleoside 5-methoxyuridine to arrive at the claimed invention. 
	One of ordinary skill in the art would have been motivated to make such a modification because McIvor teaches that mRNA has several advantages over DNA for gene transfer and expression, Quabius teaching that synthetic RNA has its own advantages over RNA and Holcik teaching that mRNA stabilization plays an important role in gene expression in cells and that mRNA can be stabilized through a 3’UTR alpha-globin. Collectively the teachings of McIvor, Quabius and Holcik motivate the ordinary artisan to substitute a synthetic mRNA as claimed for the DNA of Rabus.
	Additional motivation is provided by Kariko in teaching that RNA comprising a nucleoside modification can be beneficial for medical uses of RNA and Lilja teaching that 5-methoxyuridine is a nucleoside which can replace uridine residues in an RNA sequence.
	There would have been a reasonable expectation of success that a synthetic mRNA could be substituted for the DNA of Rabus, since McIvor, Quabius and Holcik each demonstrate successful use of RNA or synthetic RNA in the expression of a gene in a transfected cell. Further Kariko teaches that modification of RNA can be done to incorporate nucleosides to improve RNA for therapeutic treatment.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Examiner’s Response
While Applicant’s arguments have been fully considered, they are not found persuasive. It should be emphasized that the claimed invention is now limited to the catalyzation of a prodrug into the active drug 5-FU. As set forth above in the amended 103, Rajab teaches that 5-FU is “an important drug used in conventional chemotherapy for cancer”. While, Applicant argues that it could be said that Rajab teaches away from the claimed invention and further teaches that there are challenges remaining for the implementation of suicide gene therapy, these arguments are not found persuasive. Rajab, before his statements regarding the challenges of suicide gene therapy, teaches (as quoted in the 103 above) clearly that mesenchymal stem cells and 5-FU are a promising approach to achieving highly specific cancer therapy. While treatment benefits have been modest, as Applicant argues, this does not teach away from the fact that Rajab teaches that success of cancer treatment has occurred with 5-FU and the use of mesenchymal stem cells as a treatment vector for prodrug delivery.
Regarding Applicant’s arguments with respect to McIvor/Kormann and Quabius are also not found persuasive. While the mesenchymal stem cells are modified in vitro to express synthetic RNA, the teachings of McIvor and Quabius remain relevant to the claimed method since the mesenchymal stem cells are the vector by which synthetic RNA is expressed (in vivo) and the synthetic RNA must be expressed in vivo for the treatment of cancer to occur. Thus the advantages of RNA over DNA as taught by McIvor and the advantages of synthetic RNA over RNA as taught by Quabius provide motivation to use synthetic RNA as claimed to be expressed by mesenchymal stem cells. While Quabius acknowledges that further optimization of synthetic RNA may be required, this does not teach away from the claimed invention, since Quabius teaches that synthetic RNA has advantages particular when transfecting stem cells as instantly claimed.
Again, as taught by Kariko and Lilja, it would be obvious to incorporate a nucleoside such as 5-methoxyuridine into the RNA sequence of Rajab, since Kariko teaches that nucleosides reduce immunogenicity to transfected RNA molecules in cells.
Thus for the reasons above and of record the rejection is maintained.

Claims 72-74, 76 and 87 remain rejected under 35 U.S.C. 103 as being unpatentable over Rajab et al. (2013, J. Genet. Gene Ther., Vol. 4(9), pgs. 1-8) in view of McIvor RS. (2011, Molecular Therapy, Vol. 19(5), pgs. 822-823), Quabius et al. (2015, New Biotechnology, Vol. 32(1), pgs. 229-235), Holcik et al. (1997, PNAS, Vol. 94, pgs. 2410-2414), Kariko et al. (2011, Nucleic Acids Res., Vol. 39(21), pgs. 1-10) and Lilja et al. (US 2014/0271829 A1) as applied to claims 65, 69, 70, 77, 78 and 88-90 above, and further in view of Rossi et al. (US 2014/0308746 A1, published 10/16/2014) for reasons of record in the Non-Final Office Action mailed on 4/8/2022 (and repeated as amended below).
	Rajab, McIvor, Quabius, Holcik, Kariko and Lilja are relied upon above in teaching a method of suicide gene therapy using a cell expressing a synthetic RNA encoding a catalytic enzyme such as CYP450 to catalyze cyclophosphamide to treat cancer.

	Rajab, McIvor, Quabius, Holcik, Kariko and Lilja do not teach:
	(i) a modified synthetic RNA as set forth in claims 72-75, 76 and 87.

	(i) Regarding a modified synthetic RNA, Rossi et al. teach that synthetic RNA can be modified to comprise:
	a 5’ cap (claim 73), a Kozak sequence in the 5’ UTR (claim 74), a 3’ UTR comprising a sequence to increase stability in vivo claim and a poly A tail (claim 76) (pg. 17 parag. 0206 and pg. 21 parags. 0227-0229).
	a 5-methylcytidine (claim 72) (pg. 8 parag. 0130).
	a targeting molecule to direct to a tumor (pg. 14 parag. 0181 and pg. 37 parag. 0354).
	
Thus at the time of filing it would have been prima facie obvious to modify the teachings Rajab, McIvor, Quabius, Holcik, Kariko and Lilja regarding a method of suicide gene therapy using a cell expressing a synthetic RNA encoding a catalytic enzyme such as CYP450 to catalyze cyclophosphamide to treat cancer with the teachings of Rossi regarding the use of modifications to synthetic RNA to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such modifications since Rossi teaches that synthetic RNA can be modified several different way that can improve stability and targeting to specific cell types such as tumors.
	There would have been a reasonable expectation of success that the use of synthetic RNA modifications taught by Rossi would work in the method of Rajab, McIvor, Quabius, Holcik, Kariko and Lilja since Rossi teaches that said modifications can be used as a general means to modify RNA.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants do not provide any arguments regarding the teachings of Rossi with respect to the structural modifications of a 5’ cap, 5’ UTR, 3’ UTR, and a poly A tail in a synthetic RNA to increase stability in vivo as set forth in the rejection above..
Examiner’s Response
As set forth in the rejection of record, Rossi provides the teachings and motivations to modify the synthetic RNA of Rajab, McIvor, Quabius, Holcik, Kariko and Lilja to comprise the structural modification set forth in claims 72-74, 76 and 87, which result in increasing the stability of the synthetic RNA when expressed in vivo. Accordingly, the rejection of claims 72-74, 76 and 87 is maintained as set forth above.

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635